J-S25043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CHRISTOPHER ELAM HUDLER                    :
                                               :
                       Appellant               :        No. 7 MDA 2020

           Appeal from the PCRA Order Entered September 27, 2019
                In the Court of Common Pleas of Union County
             Criminal Division at No(s): CP-60-MD-0000065-2018


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                   FILED JULY 27, 2020

        Appellant, Christopher Elam Hudler, appeals pro se from the order

entered in the Union County Court of Common Pleas, which denied his first

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

or around February 6, 2018, Appellant violated the terms of a protection from

abuse order. On March 5, 2018, the Commonwealth filed a complaint charging

Appellant with indirect criminal contempt (“ICC”) for the violation. The court

scheduled a hearing for April 10, 2018. Appellant, who was living in Oregon

at that time, did not attend the hearing but hired an attorney to represent



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S25043-20


him.    The court tried Appellant in absentia, convicted him of ICC, and

sentenced him to pay a $1,000.00 fine and serve a term of three to six months’

imprisonment.2 Appellant did not file a direct appeal.3

       Appellant filed the current first PCRA petition pro se on July 25, 2019.

Appellant argued, inter alia, that trial counsel had failed to file a requested

direct appeal on Appellant’s behalf. Appellant suggested counsel’s failure to

file the notice of appeal was because counsel had been arrested on child

pornography charges and was in jail during the 30-day window in which to file

Appellant’s appeal.      Thus, Appellant requested reinstatement of his direct

appeal rights nunc pro tunc.

       On September 6, 2019, the court issued notice of its intent to dismiss

the petition without a hearing per Pa.R.Crim.P. 907.4       Appellant did not

respond, and the court denied Appellant’s petition as untimely on September

27, 2019. This appeal followed.5

____________________________________________


2On June 19, 2018, the court entered an amended sentencing order to correct
an error in the caption.

3 On July 16, 2018, the court issued a bench warrant for Appellant’s arrest
after Appellant failed to report for sentencing on July 13, 2018.

4 The record indicates that Appellant is not indigent. Thus, the court was not
required to appoint counsel for Appellant.          See Pa.R.Crim.P. 904(C)
(explaining that when unrepresented defendant shows he is unable to afford
or otherwise procure counsel, judge shall appoint counsel for defendant).

5 Appellant’s appeal was not docketed in this Court until December 2019. In
response to this Court’s rule to show cause why the appeal should not be



                                           -2-
J-S25043-20


       Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition shall be filed within one year of the date the underlying

judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the PCRA

time-bar allow for very limited circumstances under which the late filing of a

petition will be excused; a petitioner asserting a timeliness exception must

also file the petition within the required statutory window.    42 Pa.C.S.A §

9545(b)(1-2).


____________________________________________


dismissed as untimely, Appellant explained that he mailed his notice of appeal
and voluntary concise statement of errors per Pa.R.A.P. 1925(b) to the
Prothonotary’s Office on October 9, 2019.         The Prothonotary received
Appellant’s filings on October 15, 2019, but for some reason, returned them
to Appellant without docketing the notice of appeal. Appellant subsequently
mailed in a second notice of appeal on October 17, 2019, which was also
returned to him. Appellant mailed in a third notice of appeal on November
12, 2019, which was not docketed in this Court until December 31, 2019.
Appellant said he was unsure why the notices of appeal were returned to him
or why the Prothonotary’s Office docketed his notice of appeal so late.
Appellant attached proof of his receipts of mailing to his response to the rule
to show cause. Under these circumstances, the record demonstrates a
breakdown in the operations of the court, and we deem Appellant’s notice of
appeal as timely filed. See, e.g., Commonwealth v. Braykovich, 664 A.2d
133 (Pa.Super. 1995), appeal denied, 544 Pa. 622, 675 A.2d 1242 (1996)
(stating breakdown in operations of court enlarges appeal filing period).



                                           -3-
J-S25043-20


       Instantly, Appellant’s judgment of sentence became final on May 10,

2018, upon the expiration of the 30-day period to file a direct appeal in this

Court. See Pa.R.A.P. 903(a). Appellant filed the current petition on July 25,

2019, which is patently untimely.6               See 42 Pa.C.S.A. § 9545(b)(1).

Significantly, Appellant did not allege or prove any timeliness exception. See
id.   Therefore, Appellant’s petition remains time-barred.       Accordingly, we

affirm.7

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/27/2020




____________________________________________


6Even if the amended sentencing order entered June 19, 2018 constituted the
date Appellant’s judgment of sentence became final, his current PCRA petition
would still be untimely.

7On April 8, 2020, the trial court granted Appellant’s motion for stay pending
appeal. Based on that order, Appellant subsequently filed an application for
writ of mandamus in this Court requesting this Court to recall the bench
warrant issued for Appellant on July 16, 2018. Due to our disposition, we
deny Appellant’s application for writ of mandamus.

Appellant has also filed in this Court an application for writ of habeas corpus
challenging jurisdiction based on Appellant’s belief that he did not commit a
“crime” as defined in the Crimes Code. We deny this application as well.

                                           -4-